UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21386 Dreyfus Manager Funds I (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 6/30/10 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Alpha Growth Fund June 30, 2010 (Unaudited) Common Stocks99.6% Shares Value ($) Consumer Discretionary5.6% Autoliv 59,000 a 2,823,150 Big Lots 4,400 a,b 141,196 Ford Motor 223,500 a,b 2,252,880 Harman International Industries 17,000 b 508,130 ITT Educational Services 4,600 a,b 381,892 Target 28,000 1,376,760 Consumer Staples17.8% Altria Group 59,200 1,186,368 Colgate-Palmolive 13,200 1,039,632 Del Monte Foods 72,200 1,038,958 Estee Lauder, Cl. A 59,500 3,315,935 Hormel Foods 45,000 1,821,600 Kimberly-Clark 23,200 1,406,616 Lorillard 4,000 287,920 Philip Morris International 48,200 2,209,488 Procter & Gamble 69,200 4,150,616 Wal-Mart Stores 80,200 3,855,214 Walgreen 126,900 3,388,230 Energy3.3% Chevron 9,100 617,526 Cimarex Energy 35,600 2,548,248 Exxon Mobil 19,200 1,095,744 Forest Oil 4,700 b 128,592 Financial4.9% AmeriCredit 12,300 b 224,106 Annaly Capital Management 190,400 c 3,265,360 Moody's 150,000 a 2,988,000 Health Care21.0% Abbott Laboratories 3,000 140,340 Allergan 4,800 279,648 Amgen 63,700 b 3,350,620 Becton Dickinson & Co. 2,200 148,764 Biogen Idec 7,200 b 341,640 Bristol-Myers Squibb 99,307 2,476,716 Endo Pharmaceuticals Holdings 9,400 b 205,108 Gilead Sciences 115,700 b 3,966,196 Hologic 123,000 a,b 1,713,390 Hospira 68,700 b 3,946,815 Johnson & Johnson 101,900 6,018,214 Life Technologies 46,900 b 2,216,025 Medco Health Solutions 40,200 b 2,214,216 Omnicare 41,000 a 971,700 Industrial5.8% Deere & Co. 18,000 1,002,240 Oshkosh 23,400 b 729,144 R.R. Donnelley & Sons 166,000 2,717,420 Raytheon 43,600 2,109,804 Valmont Industries 15,700 a 1,140,762 Information Technology32.7% Apple 11,779 b 2,962,772 CA 17,485 321,724 Cisco Systems 36,000 b 767,160 Cypress Semiconductor 213,100 b 2,139,524 Fairchild Semiconductor International 159,800 b 1,343,918 Fiserv 72,500 b 3,310,350 Google, Cl. A 11,700 b 5,205,915 Hewlett-Packard 32,088 1,388,769 International Business Machines 59,100 7,297,668 MasterCard, Cl. A 13,800 2,753,514 Microsoft 221,701 5,101,340 Oracle 132,000 2,832,720 SanDisk 36,800 b 1,548,176 Seagate Technology 185,400 b 2,417,616 Vishay Intertechnology 128,000 b 990,720 Western Digital 106,900 b 3,224,104 Materials2.9% Freeport-McMoRan Copper & Gold 53,500 3,163,455 Reliance Steel & Aluminum 19,000 686,850 Telecommunication Services.5% AT & T 29,200 Utilities5.1% DPL 54,400 1,300,160 Integrys Energy 20,500 a 896,670 Nicor 34,600 a 1,401,300 Pinnacle West Capital 89,500 3,254,220 Total Common Stocks (cost $137,171,257) Other Investment.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $808,000) 808,000 d Investment of Cash Collateral for Securities Loaned7.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $10,581,259) 10,581,259 d Total Investments (cost $148,560,516) 108.1% Liabilities, Less Cash and Receivables (8.1%) Net Assets 100.0% a Security, or portion thereof, on loan. At June 30, 2010, the total market value of the fund's securities on loan is $10,377,052 and the total market value of the collateral held by the fund is $10,581,259. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At June 30, 2010, the aggregate cost of investment securities for income tax purposes was $148,560,516. Net unrealized depreciation on investments was $4,415,341 of which $5,345,158 related to appreciated investment securities and $9,760,499 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Information Technology 32.7 Health Care 21.0 Consumer Staples 17.8 Money Market Investments 8.5 Industrial 5.8 Consumer Discretionary 5.6 Utilities 5.1 Financial 4.9 Energy 3.3 Materials 2.9 Telecommunication Services .5  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Equity Securities - Domestic+ 129,932,766 - - Equity Securities - Foreign+ 2,823,150 - - Mutual Funds 11,389,259 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended June 30, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus S&P Stars Fund June 30, 2010 (Unaudited) Common Stocks99.8% Shares Value ($) Consumer Discretionary10.3% Carnival 82,620 2,498,429 Coach 111,230 a 4,065,456 Johnson Controls 98,510 2,646,964 Kohl's 54,370 b 2,582,575 Macy's 135,270 2,421,333 News, Cl. A 224,760 2,688,130 O'Reilly Automotive 77,620 b 3,691,607 Tiffany & Co. 102,140 a 3,872,127 Toll Brothers 119,410 b 1,953,548 Consumer Staples10.4% Colgate-Palmolive 53,930 4,247,527 Lorillard 41,070 2,956,219 PepsiCo 89,630 5,462,949 Philip Morris International 120,090 5,504,926 Procter & Gamble 117,780 7,064,444 Whole Foods Market 44,780 b 1,612,976 Energy10.3% Apache 51,390 4,326,524 Chevron 76,180 5,169,575 ConocoPhillips 68,240 3,349,902 ENSCO, ADR 68,750 2,700,500 EOG Resources 56,320 5,540,198 Newfield Exploration 42,430 b 2,073,130 Occidental Petroleum 43,610 3,364,512 Financial14.8% Ameriprise Financial 100,400 3,627,452 Bank of America 533,510 7,666,538 Comerica 35,720 1,315,568 Huntington Bancshares 230,570 1,277,358 JPMorgan Chase & Co. 190,140 6,961,025 Lincoln National 148,500 3,607,065 Prudential Financial 72,680 3,900,009 State Street 102,580 3,469,256 TD Ameritrade Holding 114,860 b 1,757,358 Wells Fargo & Co. 182,240 4,665,344 Health Care14.5% Amgen 55,270 b 2,907,202 Celgene 50,940 b 2,588,771 Covidien 59,680 2,397,942 Edwards Lifesciences 63,940 b 3,581,919 Express Scripts 125,860 b 5,917,937 Human Genome Sciences 100,210 b 2,270,758 Illumina 62,740 b 2,731,072 Merck & Co. 125,120 4,375,446 Pfizer 318,470 4,541,382 Thermo Fisher Scientific 63,430 b 3,111,242 Zimmer Holdings 54,700 b 2,956,535 Industrial11.2% Caterpillar 79,070 a 4,749,735 Cummins 45,030 2,932,804 General Electric 383,080 5,524,014 Ingersoll-Rand 77,620 2,677,114 Jacobs Engineering Group 88,400 a,b 3,221,296 Norfolk Southern 51,740 2,744,807 United Parcel Service, Cl. B 57,040 3,245,006 United Technologies 58,860 3,820,603 Information Technology22.3% Amphenol, Cl. A 75,260 2,956,213 Apple 53,190 b 13,378,880 Cisco Systems 216,720 b 4,618,303 Google, Cl. A 14,010 b 6,233,749 Informatica 117,420 b 2,803,989 International Business Machines 53,190 6,567,901 Microsoft 350,140 8,056,721 Motorola 807,170 b 5,262,748 Oracle 255,880 5,491,185 Research In Motion 45,070 b 2,220,148 Materials2.9% Eastman Chemical 58,870 3,141,303 Freeport-McMoRan Copper & Gold 73,020 4,317,673 Telecommunication Services3.1% AT & T 330,480 Total Common Stocks (cost $277,173,871) Other Investment.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,243,000) 1,243,000 c Investment of Cash Collateral for Securities Loaned3.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $7,869,694) 7,869,694 c Total Investments (cost $286,286,565) 103.4% Liabilities, Less Cash and Receivables (3.4%) Net Assets 100.0% ADR - American Depository Receipts a Security, or portion thereof, on loan. At June 30, 2010, the total market value of the fund's securities on loan is $9,474,442 and the total market value of the collateral held by the fund is $9,828,961, consisting of cash collateral of $7,869,694 and U.S. Government and Agency securities valued at $1,959,267. b Non-income producing security. c Investment in affiliated money market mutual fund. At June 30, 2010, the aggregate cost of investment securities for income tax purposes was $286,286,565. Net unrealized depreciation on investments was $19,794,638 of which $17,320,335 related to appreciated investment securities and $37,114,973 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 252,458,585 - - Equity Securities - Foreign+ 4,920,648 - - Mutual Funds 9,112,694 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended June 30, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus S&P Stars Opportunities Fund June 30, 2010 (Unaudited) Common Stocks100.1% Shares Value ($) Consumer Discretionary19.1% 99 Cents Only Stores 24,500 a 362,600 Advance Auto Parts 11,200 562,016 Aeropostale 171,000 a 4,897,440 American Greetings, Cl. A 58,800 1,103,088 Autoliv 43,600 2,086,260 Bob Evans Farms 5,800 142,796 Career Education 38,000 a,b 874,760 Chico's FAS 100,000 988,000 Coach 125,300 b 4,579,715 Corinthian Colleges 65,400 a,b 644,190 Dollar Tree 31,500 a 1,311,345 Fossil 9,200 a 319,240 GameStop, Cl. A 100,000 a,b 1,879,000 Gentex 16,200 291,276 Guess? 6,900 215,556 John Wiley & Sons, Cl. A 8,200 317,094 Lennar, Cl. A 110,000 1,530,100 Scholastic 26,400 b 636,768 Timberland, Cl. A 8,300 a 134,045 TRW Automotive Holdings 63,000 a 1,736,910 Tupperware Brands 13,000 518,050 Under Armour, Cl. A 64,200 a,b 2,126,946 Warnaco Group 97,300 a 3,516,422 Washington Post, Cl. B 2,500 1,026,200 Consumer Staples.8% BJ's Wholesale Club 6,600 a 244,266 Energizer Holdings 7,000 a 351,960 Lancaster Colony 3,700 197,432 Universal 14,000 b 555,520 Energy6.2% Bill Barrett 61,500 a 1,892,355 Cimarex Energy 70,400 5,039,232 FMC Technologies 20,000 a 1,053,200 Mariner Energy 47,000 a 1,009,560 Newfield Exploration 15,600 a 762,216 Southern Union 23,700 518,082 Financial16.4% Alexandria Real Estate Equities 5,200 b,c 329,524 AmeriCredit 18,400 a,b 335,248 Aspen Insurance Holdings 140,000 3,463,600 Everest Re Group 30,000 2,121,600 Federal Realty Investment Trust 7,100 b 498,917 Fortress Investment Group 113,000 a,b 324,310 Fulton Financial 217,500 2,098,875 Hanover Insurance Group 5,900 256,650 Hospitality Properties Trust 8,700 183,570 Hudson City Bancorp 282,700 3,460,248 International Bancshares 9,900 b 165,231 Macerich 11,400 425,448 Mack-Cali Realty 33,800 1,004,874 Nasdaq OMX Group 20,000 a 355,600 Nationwide Health Properties 26,000 c 930,020 New York Community Bancorp 111,200 1,698,024 NewAlliance Bancshares 20,200 226,442 People's United Financial 125,000 1,687,500 Reinsurance Group of America 62,800 2,870,588 Transatlantic Holdings 19,600 940,016 UDR 182,200 b,c 3,485,486 Waddell & Reed Financial, Cl. A 16,300 356,644 Health Care12.4% Celgene 16,500 a 838,530 Covance 7,600 a 390,032 Edwards Lifesciences 47,800 a 2,677,756 Endo Pharmaceuticals Holdings 81,800 a 1,784,876 Gilead Sciences 55,000 a 1,885,400 Health Management Associates, Cl. A 29,200 a 226,884 Health Net 12,300 a 299,751 Hologic 8,200 a 114,226 Kindred Healthcare 67,700 a 869,268 Life Technologies 104,400 a 4,932,900 Lincare Holdings 12,150 b 394,997 Medicis Pharmaceutical, Cl. A 17,100 b 374,148 Mylan 212,400 a,b 3,619,296 Owens & Minor 7,350 208,593 Teleflex 4,700 255,116 Vertex Pharmaceuticals 50,800 a,b 1,671,320 Industrial12.4% AGCO 14,250 a 384,322 Alaska Air Group 66,200 a 2,975,690 C.H. Robinson Worldwide 11,000 b 612,260 Carlisle Cos. 7,100 256,523 Fastenal 29,500 b 1,480,605 Flowserve 55,200 4,680,960 Harsco 9,500 223,250 JB Hunt Transport Services 10,300 336,501 Landstar System 20,300 791,497 Navigant Consulting 9,500 a 98,610 Nordson 6,400 358,912 Oshkosh 84,400 a 2,629,904 Ryder System 33,500 1,347,705 Thomas & Betts 6,200 a 215,140 Timken 15,200 395,048 URS 10,000 a 393,500 W.W. Grainger 30,000 2,983,500 Waste Connections 11,100 a 387,279 Information Technology17.7% ACI Worldwide 6,500 a 126,555 Advent Software 3,000 a,b 140,880 Amdocs 70,000 a 1,879,500 AU Optronics, ADR 52,800 b 468,864 Avnet 17,800 a 429,158 Computer Sciences 9,800 443,450 Convergys 23,500 a 230,535 FactSet Research Systems 4,900 b 328,251 Fairchild Semiconductor International 111,600 a 938,556 Fiserv 30,200 a 1,378,932 Global Payments 35,400 1,293,516 Harris 30,000 1,249,500 Hewitt Associates, Cl. A 4,100 a 141,286 Ingram Micro, Cl. A 19,200 a 291,648 Intersil, Cl. A 14,400 174,384 Lender Processing Services 18,200 569,842 Lexmark International, Cl. A 39,100 a 1,291,473 Linear Technology 49,100 b 1,365,471 ManTech International, Cl. A 32,000 a 1,362,240 Microchip Technology 162,300 b 4,502,202 Plantronics 96,100 2,748,460 RF Micro Devices 241,100 a 942,701 Seagate Technology 211,800 a 2,761,872 Tech Data 19,000 a,b 676,780 Varian Semiconductor Equipment Associates 87,100 a 2,496,286 Vishay Intertechnology 103,200 a 798,768 Zebra Technologies, Cl. A 11,200 a 284,144 Materials8.0% Crown Holdings 168,000 a 4,206,720 Cytec Industries 9,300 371,907 Louisiana-Pacific 247,400 a 1,655,106 Lubrizol 34,200 2,746,602 Minerals Technologies 46,200 2,196,348 Packaging Corp. of America 12,100 266,442 Reliance Steel & Aluminum 12,300 444,645 Sonoco Products 11,900 362,712 Steel Dynamics 29,600 390,424 Valspar 11,900 358,428 Worthington Industries 29,000 372,940 Telecommunication Services2.5% Crown Castle International 60,000 a 2,235,600 Frontier Communications 280,000 b 1,990,800 Utilities4.6% DPL 22,900 547,310 Energen 27,700 1,227,941 Great Plains Energy 73,600 1,252,672 IDACORP 32,600 1,084,602 National Fuel Gas 9,500 435,860 ONEOK 70,000 3,027,500 Total Common Stocks (cost $161,485,325) Other Investment.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $565,000) 565,000 d Investment of Cash Collateral for Securities Loaned12.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $21,447,886) 21,447,886 d Total Investments (cost $183,498,211 ) 113.3% Liabilities, Less Cash and Receivables (13.3%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At June 30, 2010, the total market value of the fund's securities on loan is $24,312,083 and the total market value of the collateral held by the fund is $25,192,862, consisting of cash collateral of $21,447,886 and U.S. Government and agency securities valued at $3,744,976. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At June 30, 2010, the aggregate cost of investment securities for income tax purposes was $183,498,211. Net unrealized appreciation on investments was $4,740,842 of which $21,282,811 related to appreciated investment securities and $16,541,969 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Consumer Discretionary 19.0 Information Technology 17.6 Financial 16.4 Money Market Investments 13.3 Industrial 12.4 Health Care 12.4 Materials 8.1 Energy 6.2 Utilities 4.6 Telecommunication Services 2.5 Consumer Staples .8  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 163,671,043 - - Equity Securities - Foreign+ 2,555,124 - - Mutual Funds 22,012,886 - - + See Statement of Investments for industry classification . The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended June 30, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds I By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 23, 2010 By: /s/ James Windels James Windels Treasurer Date: August 23, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
